Citation Nr: 0433929	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-38 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, 
North Carolina


THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
private medical services.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from June 1952 to March 
1956. 

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a 1996 determination by the Department of 
Veterans Affairs (VA) Medical Facility in Durham, North 
Carolina (VAMC).   


REMAND

In an October 2000 remand, the Board noted that the veteran 
had filed a notice of disagreement in November 1996 to 
initiate an appeal from a November 1996 determination by the 
VAMC denying payment of or reimbursement for the cost of 
private medical services.  The October 2000 remand directed 
that a statement of the case be issued. 

The claims file has been returned to the Board by the 
Winston-Salem Regional Office (RO) in connection with three 
compensation issues which are on appeal from the RO.  
However, there is nothing in the claims file showing 
compliance with the October 2000 Board remand with regard to 
the reimbursement issue.  Appropriate action is therefore 
necessary to ensure that action has been taken in response to 
the November 1996 notice of disagreement. 

Accordingly, the case is hereby REMANDED to the VAMC for the 
following action:

The VAMC should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2004), to 
include issuance of a statement of the 
case on the reimbursement issue, so that 
the veteran may have an opportunity to 
complete an appeal by filing a timely 
substantive appeal if he so desires.  If 
a timely substantive appeal is received, 
then the case should be returned to the 
Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



